—Order, Supreme Court, New York County, entered on August 15, 1977, unanimously affirmed for the reasons stated by Greenfield, J., at Special Term, without costs and without disbursements. If not already done, plaintiff is directed, within 10 days after service upon her by defendant of a copy of the order of this court, with notice of entry, to serve and file all requisite papers (including a statement of readiness) and to pay all appropriate fees necessary to place this case on the calendar. Concur — Birns, J. P., Silverman, Evans, Lane and Yesawich, JJ.